
	

113 HR 2676 IH: Medicaid Information Technology to Enhance Community Health Act of 2013
U.S. House of Representatives
2013-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2676
		IN THE HOUSE OF REPRESENTATIVES
		
			July 11, 2013
			Mrs. Capps introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend title XIX of the Social Security Act to
		  encourage the adoption and use of certified electronic health record technology
		  by safety net providers and clinics under the Medicaid
		  program.
	
	
		1.Short titleThis Act may be cited as the
			 Medicaid Information Technology to
			 Enhance Community Health Act of 2013 or the
			 MITECH
			 Act.
		2.Incentives for
			 adoption and use of EHR Technology by safety net clinics and
			 providersSection 1903(t) of
			 the Social Security Act (42 U.S.C. 1396b(t)) is amended—
			(1)in paragraph
			 (2)—
				(A)in subparagraph
			 (A)—
					(i)in
			 clause (i), by inserting or QSNC-based after
			 hospital-based;
					(ii)in
			 clause (ii)—
						(I)by inserting
			 or QSNC-based after hospital-based; and
						(II)by striking
			 and at the end and inserting or; and
						(iii)in
			 clause (iii), by striking who practices predominantly in a Federally
			 qualified health center or rural health clinic and inserting
			 subject to paragraph (11)(C), who practices predominantly in a Federally
			 qualified health center, rural health clinic, or qualified safety net
			 clinic; and
					(B)in subparagraph
			 (B)—
					(i)in
			 clause (i), by striking or;
					(ii)in
			 clause (ii), by striking the period at the end and inserting ,
			 or; and
					(iii)by
			 adding at the end the following new clause:
						
							(iii)subject to paragraph (11), a
				qualified safety net clinic (as defined in paragraph
				(3)(G)).
							;
					(2)in paragraph
			 (3)—
				(A)in subparagraph
			 (B)(v), by striking rural health clinic and all that follows
			 through the period and inserting rural health clinic, Federally
			 qualified health center, or qualified safety net clinic that is led by a
			 physician assistant.; and
				(B)by adding at the
			 end the following new subparagraphs:
					
						(G)The term qualified safety net
				clinic means a clinic or network of clinics that is operated by a
				private non-profit or public entity and that has at least 30 percent of its
				patient volume (as estimated in accordance with a methodology established by
				the Secretary) attributable to needy individuals (as defined in subparagraph
				(F)).
						(H)The term QSNC-based
				means, with respect to an eligible professional, an individual who furnishes
				substantially all of their professional services in a qualified safety net
				clinic and through the use of the facilities and equipment, including qualified
				electronic health records, of the clinic. The determination of whether an
				eligible professional is a QSNC-based eligible professional shall be made on
				the basis of the site of service (as defined by the Secretary) and without
				regard to any employment or billing arrangement between the eligible
				professional and any other
				provider.
						;
				(3)in paragraph
			 (5)—
				(A)in subparagraph
			 (A), by inserting clause (i) or (ii) of before paragraph
			 (2)(B); and
				(B)by adding at the
			 end the following new subparagraph:
					
						(E)For purposes of payments described in
				paragraph (1)(B) to a Medicaid provider described in paragraph (2)(B)(iii), the
				Secretary shall establish a methodology for determining the maximum amount of
				payment permitted for each such
				provider.
						;
				and
				(4)by adding at the
			 end the following new paragraph:
				
					(11)(A)Not later than January
				1, 2015, the Secretary, in consultation with States and other relevant
				stakeholders, shall promulgate regulations to establish a procedure through
				which a qualified safety net clinic may demonstrate meaningful use of certified
				EHR technology by such clinic for purposes of satisfying the requirement
				described in paragraph (6)(C)(i)(II).
						(B)A qualified safety net clinic shall
				not be eligible to receive payments described in paragraph (1)(B) before the
				date on which the Secretary establishes the procedure described in subparagraph
				(A). On and after that date, a qualified safety net clinic may receive such
				payments if the qualified safety net clinic notifies the Secretary that the
				qualified safety net clinic elects to receive such payments in lieu of the
				Secretary making payments described in paragraph (1)(A) to the eligible
				professionals who practice predominately in the qualified safety net
				clinic.
						(C)On or after the date that the
				Secretary establishes the procedure described in subparagraph (A), an eligible
				professional who practices predominately in a qualified safety net clinic, as
				described in paragraph (2)(A)(iii), shall not be eligible to receive payments
				described in paragraph (1)(A) if the qualified safety net clinic receives
				payments described in paragraph
				(1)(B).
						.
			
